Title: To Thomas Jefferson from Hendrick Aupaumut, 12 December 1808
From: Aupaumut, Hendrick
To: Jefferson, Thomas


                  
                     Father—
                     City of washington 12 Dec 1808
                  
                  I and the Chiefs of my Nation have had much concern to the welfare of the different tribes of our Color—particularly to those tribes with whom we have much influence—We wish they should always be rightly inform of the good disposition manifested to ward them by the Great Father of the United States.—And that they should turn their attention to the useful arts of Husbandry—And that they should never take up the Tomahawk against the the people of the United States—For which purpose the Chiefs of my Nation— have Sent us to visit those tribes in the year 1803—and also in the summer 1804—for the same business—I and five men of my nation have been with the Delaware & Monsey Nations above one year—They wish we & our Nation should come to live on their Country—Their deplorable situation requires all the aid that lies in my power.—And I find it my duty to assist them all I can—with four of my young men who are now among them.—I wish to lead them by the hand in the path of agriculture.—and to aid them in their Councils—To keep them in their Guard against foreign Birds. And as I had been faithful friend in the Cause of the United States,— during their Struggles in the late Revolutionary war—and ever wish to promote their good intentions to ward the different tribes of Indians.—I think by other good reasons I may do much Service among those tribes—I have talk with my friend Capt. Wells on this Subject year ago last November—he had approve of it much—and it is now my duty to lay it before you as our father.—Should it meet your approbation.—I would endeavor to be faithful in promoting your wishes to the people of my Color—as far as lies in my power—And in the mean time I would be willing to be under the eye of Capt. Wells—or any other faithful Agent—
                  Father—Lastly—I would request you to Consider my family who have been deprived of my Assistance Since I left them.— May the Great & Good Spirit reward you with his Consolations—for the past kindness which you have Shown to us the Natives.—
                  
                     Hendrick Aupaumut 
                     
                     Chief of  Muhheconneck Nation
                  
                  
                     Signed in the Presents of William Wells Indian agent—
                     
                     
                  
               